Citation Nr: 1047162	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service-connected right knee disability.

(The issue of entitlement to an evaluation in excess of 30 
percent for right knee disability beginning May 1, 2005 is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran joined the Arkansas National guard in June 1973 and 
remained a member until April 1994.  She served an initial period 
of active duty for training (ACDUTRA) from August 1973 to 
December 1973.  She was also on ACDUTRA for two weeks in June 
1993.  She served on two periods of active duty special work 
(ADSW) from July 1991 to April 1992 and from January 1993 to 
March 1993; ADSW is a form of ACDUTRA.

This issue was remanded in March 2008 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas for 
additional development.  

A VCAA letter was sent to the Veteran in March 2008, which 
requested that the Veteran complete and submit the required form 
to enable VA to attempt to obtain medical records of the 
Veteran's 2006 left knee surgery, and a VA evaluation of the 
Veteran's left knee was obtained in September 2009.  
Consequently, there has been substantial compliance with the 
March 2008 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998) (Holding that a remand by the Court or the Board 
confers on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders); see Dyment v. West, 
13 Vet. App. 141 (1999) (Holding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there was 
substantial compliance with remand directives). 

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge at the RO in December 2007, and a 
copy of the hearing is of record.




FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claim for service connection for a left knee 
disability secondary to service-connected right knee disability; 
and she has otherwise been assisted in the development of her 
claim.

2.  The Veteran's statements that she has a left knee disability 
due to her service-connected right knee are not competent.  

3.  The January 2006 and September 2009 conclusion by a VA 
examiner, based on physical examination and a review of the 
claims files, that the Veteran's left knee disability is not 
causally related to her service-connected right knee disability 
is competent, credible, and highly probative evidence.

4.  The preponderance of the informed and competent medical 
evidence does not link the Veteran's left knee disability to her 
service-connected right knee disorder.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in December 2005, prior to adjudication, 
which informed her of the requirements needed to establish 
entitlement to service connection on a secondary basis.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical evidence 
was subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in a May 2007 letter on disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  A recent VA examination was 
conducted in September 2009.

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claim.  The Veteran has been given ample opportunity to present 
evidence and argument in support of her claim, including at her 
December 2007 video conference hearing.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2010).  Although an attempt 
was made by VA in a March 2008 letter to obtain authorization 
from the Veteran in order to obtain the reports of the Veteran's 
2006 left knee surgery by a private physician, the Veteran did 
not respond to the letter.  Consequently, the case is decided 
based on the evidence of record.

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the December 2007 hearing, the Veteran was afforded an 
extensive opportunity to present testimony, evidence, and 
argument.  The transcript reveals an appropriate colloquy between 
the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  The transcript 
also reflects that the Veterans Law Judge conducted the hearing 
in accordance with the statutory duties to "explain fully the 
issues and suggest the submission of evidence which the claimant 
may have overlooked and which would be of advantage to the 
claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).


Analysis of the Claim

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has contended, including at her December 2007 
hearing, that she has a left knee disability as the result of the 
altered gait caused by her service-connected right knee 
disability.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

The Veteran's service treatment records reveal degenerative joint 
disease of the right knee but do not contain any complaints or 
findings of a left knee disability.

It was noted in August 1993 treatment records from University 
Hospital of Arkansas that the Veteran continued to have problems 
with patellofemoral syndrome, significant retropatellar grind, 
greater on the right.  X-rays showed no post-traumatic changes.

The Veteran complaining of bilateral knee pain beginning in VA 
treatment records dated in March 1998.  The initial diagnosis of 
left knee arthritis is in November 2000, with x-ray evidence 
beginning in May 2001.  It was reported in November 2004 that the 
Veteran had degenerative changes of the left knee with severe 
medial joint space narrowing.

According to an August 2005 treatment report from a VA health 
care provider, the Veteran's left knee pain was most likely 
secondary to degenerative joint disease.

A VA evaluation of the left knee was conducted without the claims 
files in January 2006.  The Veteran complained of a three year 
history of left knee stiffness and discomfort, with grinding 
beneath the kneecap.  Physical examination revealed motion of the 
left knee from 5 to 90 degrees without swelling, heat, or 
instability.  There was patellofemoral crepitation.  X-rays 
showed medial compartment degenerative disease.  The examiner 
diagnosed degenerative joint disease of the left knee and status 
post right total knee arthroplasty.  

It was the examiner's opinion in January 2006 that the Veteran's 
left knee disability was due to her obesity, age, and rheumatoid 
arthritis and would increase over time; her left knee disability 
was not caused by her service-connected right knee disability.

The Veteran testified at her video conference hearing in December 
2007 that her left knee disability was the result of 
overcompensating for her right knee problem and that she had had 
a total left knee arthroscopy in 2006.

The Veteran underwent another VA evaluation of the left knee in 
September 2009, which was performed by the same VA examiner who 
saw her in January 2006 and included review of the claims files.  
The Veteran complained of bilateral knee pain, weakness, 
stiffness, fatigability, and lack of endurance.  X-rays in 
September 2009 showed a left total knee arthroplasty with the 
prosthesis in anatomic alignment without loosening.  Physical 
examination revealed pain, instability, and limitation of flexion 
of the left knee.  The Veteran was 63 inches tall and weighed 236 
pounds.  The examiner concluded that it was less likely than not 
that the Veteran's left knee disability had its onset in service, 
was aggravated in service, or is due to his service-connected 
right knee disability.  The reasons for this opinion included the 
timing of her rheumatoid arthritis and her obesity, which has 
been present for a long time.

The Board notes that there is no nexus opinion in favor of the 
Veteran's claim for service connection for a left knee disability 
secondary to service-connected right knee disability.  Rather, 
the VA nexus opinions in January 2006 and September 2009, which 
included review of the claims files, are against the claim.  
Consequently, all of the elements necessary to warrant a grant of 
service connection on a secondary basis are not shown.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau and Davidson, supra.  

While the Veteran is competent to report that she had left knee 
pain, she is clearly not competent to report that the knee pain 
is due to service-connected right knee disability.  Laypersons 
are not competent to provide evidence in complex medical 
situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(concerning rheumatic fever).

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the, did not provide the extent of 
any examination, and did not provide any supporting clinical 
data). The Court has held that a bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).

The September 2009 report is based on a thorough review of the 
claims files and an examination of the Veteran.  The opinion 
discusses the Veteran's history of rheumatoid arthritis and 
obesity and how these relate to her osteoarthritis of the left 
knee.  Consequently, this opinion has great probative value.

Based on the above evidence, especially the September 2009 nexus 
opinion, the Board finds that the Veteran's contentions are not 
credible or have otherwise been shown by the preponderance of the 
competent medical opinion to support a connection between her 
left knee disability and military service.  

As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


